DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending in the application.	
Information Disclosure Statement
The information Disclosure Statement (IDS) Form PTO-1449, filed 07/20/2021, 08/03/2021, 08/13/2021, 10/22/2021, 01/06/2022, 03/29/2022, 06/30/2022, 09/02/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.
Drawings
The drawings submitted on 07/20/2021. These drawings are review and accepted by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses the phrase “THE DISCLOSURE” in page 31, line 1, which is implied.  
Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 7-8, 11, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2, 7-8, 11, 15 are recite the limitation(s) “if a current address is an aggressor address” as recited in claims 1-2, 8, 15; and “if the second address is a second aggressor address” as recited in claim 7; and “if the sample address is the aggressor address” as recited in claim 11, yet no limitation is provided if “a current address is NOT an aggressor address” as recited in claims 1-2, 8, 15; and if “the second address is NOT a second aggressor address” as recited in claim 7; and if “the sample address is NOT the aggressor address” as recited in claim 11. This issue is raised because the “if” conditional, by its very nature, exhibits alternative steps in the event the “if” conditional fails; the alternative step(s) may, or may not, be limited to not performed any step(s).  Ergo, the meets and bounds of the claim have not been clearly established. To remediate this issue, applicant must remove the conditional or include the alternative step(s) when the conditional fails.
Claim Objections
Claims 1-2, 7-8, 11, 15 objected to because of the following informalities:  
 Claims 1-2, 7-8, 11, 15: Replace "if" with "when" to indicate that the condition will be encountered (positive active step) versus the usage of "if" that in does not imply a positive active step since the usage of "if" does not imply that the condition will ever be encountered.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-20 are rejected under both 35 U.S.C. 102(a)(1) as being anticipated by GREENFIELD et al (US 2014/0189228 A1 hereinafter “Greenfield”).
Regarding Independent Claim 1, Greenfield, for example in Figs.1-6, discloses a method comprising: determining if a current address is an aggressor address (Fig. 3: from memory controller 220, via 314 and related in Figs. 1-2, 4-6, discussed above 112; see paragraph [0013+]), wherein the aggressor address corresponds to an aggressor wordline (Fig. 3: 322 and related in Figs. 1-2, 4-6) of a memory (Fig. 3: 320 and related in Figs. 1-2, 4-6); generating a first refresh address corresponding to a first wordline of the memory (Figs. 3-4 related in Figs. 1-2, 5-6: see paragraph [0072+]), wherein the first wordline has a first physical relationship to the current aggressor wordline (Figs. 3-4 related in Figs. 1-2, 5-6: see paragraph [0034+] [0072+]); generating a second refresh address corresponding to a second wordline of the memory (Figs. 3-4 related in Figs. 1-2, 5-6: see paragraph [0034+], [0072+]), wherein the second wordline has a second physical relationship to the current aggressor wordline (Figs. 3-4 related in Figs. 1-2, 5-6: see paragraph [0034+], [0072+]); refreshing the first wordline at a first rate (Figs. 3-4 related in Figs. 1-2, 5-6: see paragraph [0034+], [0072+]); and refreshing the second wordline at a second rate (Figs. 3-4 related in Figs. 1-2, 5-6: see paragraph [0034+], [0072+]).  
Regarding claim 2, Greenfield, for example in Figs. 1-6, discloses wherein determining if a current address is an aggressor address comprises sampling addresses and comparing the current address to the sampled addresses (e.g., The first threshold associated with risk of data corruption on a row physically adjacent to the accessed row; see in Figs. 1-6; paragraph [0072+]).  
Regarding claim 3, Greenfield, for example in Figs. 1-6, discloses wherein the sampling addresses occur at random or pseudo- random intervals (e.g., accesses for any of the rows during a first sub-frame exceed a first threshold; see in Figs. 1-6; paragraph [0072+]).  
Regarding claim 4, Greenfield, for example in Figs. 1-6, discloses wherein the sampling addresses occur in response to a signal from an internal oscillator.  
Regarding claim 5, Greenfield, for example in Figs.1-6, discloses wherein the first physical relationship comprises the first wordline being adjacent to the aggressor wordline (e.g., victim row; see for example in Figs. 1-6; paragraph [0013+]), and wherein the second physical relationship comprises the second wordline being non-adjacent to the aggressor wordline (e.g., any of the rows during a first sub-frame exceed a first threshold; see in Figs. 1-6; paragraph [0072+]).  
Regarding claim 6, Greenfield, for example in Figs. 1-6, discloses wherein the second word line is further from the aggressor wordline than the first wordline is (e.g., any of the rows; see in Figs. 1-6; paragraph [0072+]).  
Regarding claim 7, Grreenfield, for example in Figs. 1-6, discloses further comprising changing the current address to a second address (see for example in Figs. 1-6; paragraph [0034+], [0072+], as discussed above) and determining if the second address is a second aggressor address (see for example in Figs. 1-6; paragraph [0034+], [0072+], as discussed above), wherein the first refresh address is generated based on the aggressor address (see for example in Figs. 1-6; paragraph [0034+], [0072+], as discussed above), and the second refresh address is generated based on the second aggressor address (see for example in Figs. 1-6; paragraph [0034+], [0072+], as discussed above).  
	Regarding Independent Claim 8, Greenfield, for example in Figs. 1-6, discloses an apparatus (see for example in Fig. 3 related in Figs. 1-2, 4-6) comprising: an address hammer detector (Fig. 3: 310 related in Figs. 1-2, 4-6)  configured to determine if a current address is an aggressor address (Fig. 3: from memory controller 220, via 314 and related in Figs. 1-2, 4-6, discussed above 112; see paragraph [0013+]), wherein the aggressor address corresponds to an aggressor wordline (Fig. 3: 322 and related in Figs. 1-2, 4-6) of a memory (Fig. 3: 320 and related in Figs. 1-2, 4-6); a refresh address generator configured to provide a first refresh address corresponding to a first wordline of the memory at a first rate (Figs. 3-4 related in Figs. 1-2, 5-6: see paragraph [0072+]), wherein the first wordline has a first physical relationship to the aggressor wordline (Figs. 3-4 related in Figs. 1-2, 5-6: see paragraph [0034+] [0072+]), and configured to provide a second refresh address corresponding to a second wordline of the memory at a second rate (Figs. 3-4 related in Figs. 1-2, 5-6: see paragraph [0034+] [0072+]), wherein the second wordline has a second physical relationship to the aggressor wordline (Figs. 3-4 related in Figs. 1-2, 5-6: see paragraph [0034+] [0072+]); and a row decoder configured to refresh the first or the second wordline based on receiving the first or the second refresh address (Figs. 3-4 related in Figs. 1-2, 5-6: see paragraph [0034+] [0072+]).  
	Regarding claim 9, Greenfield, for example in Figs. 1-6, discloses wherein the second wordline is further from the aggressor wordline than the first wordline (e.g., any of the rows; see in Figs. 1-6; paragraph [0072+]).  
	Regarding claim 10, Greenfield, for example in Figs. 1-6, discloses wherein the first wordline is adjacent to the aggressor wordline (e.g., victim row; see for example in Figs. 1-6; paragraph [0013+]).  
	Regarding claim 11, Greenfield, for example in Figs. 1-6, discloses wherein the address hammer detector is configured to sample the current address and determine if the sampled address is the aggressor address (see for example in Figs. 1-6; see paragraph [0012+]).  
Regarding claim 12, Greenfield, for example in Figs. 1-6, discloses wherein the address hammer detector is configured to sample the current address a first time (Figs. 3-4 related in Figs. 1-2, 5-6: see paragraph [0034+] [0072+]) and determine a first aggressor address and sample the current address a second time and determine a second aggressor address (Figs. 3-4 related in Figs. 1-2, 5-6: see paragraph [0034+] [0072+]), wherein the first refresh address is based on the first aggressor address, and wherein the second refresh address is based on the second aggressor address (Figs. 3-4 related in Figs. 1-2, 5-6: see paragraph [0034+] [0072+]).  
	Regarding claim 13, Greenfield, for example in Figs. 1-6, discloses wherein the refresh address generator is configured to determine the second rate based on the first rate (Figs. 3-4 related in Figs. 1-2, 5-6: see paragraph [0034+] [0072+]).  
	Regarding claim 14, Greenfield, for example in Figs. 1-6, discloses wherein the refresh address generator is configured to determine the second rate based on a selected fraction of the first rate, wherein a command signal is used to select the fraction (Figs. 3-4 related in Figs. 1-2, 5-6: see paragraph [0034+] [0072+]).  
	Regarding Independent Claim 15, Greenfield, for example in Figs. 1-6, discloses an apparatus (see for example in Fig. 1 related in Figs. 2-6) comprising: a command address input circuit (Fig. 1: received the command related in Figs. 2-6; see paragraph [0019+) configured to provide a current address (Fig. 3: from memory controller 220, via 314 and related in Figs. 1-2, 4-6, discussed above 112; see paragraph [0013+]); a refresh control circuit configured to determine if the current address is an aggressor address (Fig. 3: from memory controller 220, via 314 and related in Figs. 1-2, 4-6, discussed above 112; see paragraph [0013+]) associated with an aggressor word line (Fig. 3: 322 and related in Figs. 1-2, 4-6) and provide a refresh address associated with a refresh wordline based on the aggressor address (Figs. 3-4 related in Figs. 1-2, 5-6: see paragraph [0072+]), wherein the refresh wordline has a first physical relationship with the aggressor address or a second physical relationship with the aggressor address (Figs. 3-4 related in Figs. 1-2, 5-6: see paragraph [0034+] [0072+]), and wherein the refresh control circuit is configured to provide the refresh address associated with the refresh wordline with the first physical relationship at a first rate (Figs. 3-4 related in Figs. 1-2, 5-6: see paragraph [0034+] [0072+]) and configured to provide the refresh address associated with the refresh wordline with the second physical relationship at a second rate (Figs. 3-4 related in Figs. 1-2, 5-6: see paragraph [0034+] [0072+]); and a row decoder configured to refresh the refresh wordline based on the refresh address (Figs. 3-4 related in Figs. 1-2, 5-6: see paragraph [0034+] [0072+]).  
Regarding claim 16, Greenfield, for example in Figs. 1-6, discloses wherein the refresh wordline with the first physical relationship is adjacent to the aggressor wordline (e.g., victim row; see for example in Figs. 1-6; paragraph [0013+]), and wherein the refresh wordline with the second physical relationship is not adjacent to the aggressor wordline (e.g., victim row; see for example in Figs. 1-6; paragraph [0013+]).  
	Regarding claim 17, Greenfield, for example in Figs.1-6, discloses wherein the refresh wordline with the second physical relationship is separated from the aggressor wordline by another wordline (Figs. 3-4 related in Figs. 1-2, 5-6: see paragraph [0034+] [0072+]).  
	Regarding claim 18, Greenfield, for example in Figs. 1-6, discloses wherein the refresh control circuit is configured to count a number of times the refresh address is associated with the refresh word line with the first physical relationship (Figs. 3-4 related in Figs. 1-2, 5-6: see paragraph [0034+] [0072+]) and provide the refresh address associated with the refresh wordline with the second physical relationship when the count reaches a value (Figs. 3-4 related in Figs. 1-2, 5-6: see paragraph [0034+] [0072+]).  
	Regarding claim 19, Greenfield, for example in Figs. 1-6, discloses wherein the value is selectable (see for example in Figs. 1-6; see paragraph [0012+] as discussed above).  
	Regarding claim 20, Greenfield, for example in Figs. 1-6, discloses wherein the refresh control circuit is configured to sample the current address (Figs. 3-4 related in Figs. 1-2, 5-6: see paragraph [0034+] [0072+]).  
Allowable Subject Matter 
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior arts of record fail to teach or suggest a method as recited in claim 4, and particularly, wherein the sampling addresses occur in response to a signal from an internal oscillator.  
Applicant are reminded that when presenting amendments to claims. In order to be fully responsive, an attempt should be made to point out the patentable novelty (see MPEP 714.04). Additionally, Applicant should point out where and/or how the originally filed disclosure supports the amendment(s) (see MPEP 2163 (II)(A)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357. The examiner can normally be reached M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THA-O H BUI/Primary Examiner, Art Unit 2825